DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 6 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2018/0348581 A1).
In regard to claim 1, Abe et al. discloses a liquid-crystal spatial phase modulator, comprising (see e.g. Figure 2): 
a liquid-crystal layer 50; 
 23 disposed above the liquid-crystal layer 50, wherein light from above passes through the transparent electrode layer 23 (see e.g. paragraph [0056]); 
a lower electrode layer 15 disposed below the liquid-crystal layer 50; 
a first heat-resistant layer 20s that has higher thermal resistance than the transparent electrode layer 23 and is disposed above and adjacent to the transparent electrode layer  23 (see e.g. paragraph [0044]); and 
a second heat-resistant layer 24 that has higher thermal resistance than the transparent electrode layer 23 and is disposed between the transparent electrode layer 23 and the liquid-crystal layer 50 and adjacent to the transparent electrode layer (see e.g. paragraph [0057]).
In regard to claim 2, Abe et al. discloses
wherein the first heat resistant layer 20s and the second heat-resistant layer 24 are inorganic-material layers (see e.g. paragraphs [0044] and [0057]).
In regard to claim 4, Abe et al. discloses the limitations as applied to claim 1 above, and
wherein the first heat-resistant layer 20s is a cover glass layer of sapphire or quartz 23 (see e.g. paragraph [0044]).
In regard to claim 5, Abe et al. discloses the limitations as applied to claim 1 above, and
wherein the second heat-resistant layer 24 is an inorganic oriented film layer of silicon oxide (SiOx) (see e.g. paragraph [0057]).
In regard to claim 10, Abe et al. discloses a liquid-crystal spatial phase modulator, comprising (see e.g. Figure 2):
a cover glass layer 20s; 
a transparent electrode layer 23 disposed below the cover glass layer  20s; 
a first oriented film layer 24 disposed below the transparent electrode layer 23;  
 50 disposed below the first oriented film layer 24; 
a second oriented film layer 18 disposed below the liquid-crystal layer 50; and 
a lower electrode layer 15/30 disposed below the second oriented film layer 18; 
wherein the transparent electrode layer is an indium tin oxide (ITO) transparent electrode layer (see e.g. paragraph [0056]), the cover glass layer is a glass layer of sapphire or quartz (see e.g. paragraph [0044]), and the first oriented film layer and the second oriented film layer are inorganic oriented film layers of silicon oxide (SiOx) (see e.g. paragraph [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2018/0348581 A1).
In regard to claim 3, Abe et al. discloses the limitations as applied to claim 1 above, and wherein the transparent electrode layer is an indium tin oxide (ITO) transparent electrode layer (see e.g. paragraph [0056]). 
Abe et al. fails to disclose
 the first heat-resistant layer and the second heat-resistant layer have thermal resistance up to a temperature over 600 degrees Celsius.
	However, one of ordinary skill in the art would recognize that silicon oxide and quartz have high thermal resistances. Further, one of ordinary skill in the art would recognize utilizing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Abe et al. with the first heat-resistant layer and the second heat-resistant layer have thermal resistance up to a temperature over 600 degrees Celsius.
Doing so would provide device layers that are less likely to fail due to thermal damages.
In regard to claim 8, Abe et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the liquid-crystal layer does not contain a diphenylacetylene polymer material.
However, one of ordinary skill in the art would recognize choosing a liquid crystal layer that satisfies the ambient conditions in which the device would be operated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Abe et al. with wherein the liquid-crystal layer does not contain a diphenylacetylene polymer material.
Doing so would provide an art recognized liquid crystal material that has physical properties conducive to operating conditions.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2018/0348581 A1) in view Takayama et al. (US 2016/0178965 A1).
In regard to claim 7, Abe et al. discloses the limitations as applied to claim 1 above, but fails to disclose
 	a non-metal reflective layer disposed above the lower electrode layer, wherein the non-metal reflective layer has a multilayer structure of an inorganic material.
	However, Takayama et al. discloses
using a dielectric multilayer film in place of a reflective electrode material (see e.g. paragraph [0049].)  Further, one of ordinary skill in the art would recognize choosing the dielectric multilayer as inorganic layers as a matter of design choice.
Given the teachings of Takayama et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Abe et al. with a non-metal reflective layer disposed above the lower electrode layer, wherein the non-metal reflective layer has a multilayer structure of an inorganic material.
	Doing so would provide an art recognized equivalent for the reflective structure.
In regard to claim 11, Abe et al. discloses the limitations as applied to claim 10 above, but fails to disclose
 	a non-metal reflective layer disposed above the lower electrode layer, wherein the non-metal reflective layer has a multilayer structure of an inorganic material.
	However, Takayama et al. discloses
using a dielectric multilayer film in place of a reflective electrode material (see e.g. paragraph [0049].)  Further, one of ordinary skill in the art would recognize choosing the dielectric multilayer as inorganic layers as a matter of design choice.
Given the teachings of Takayama et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display 
	Doing so would provide an art recognized equivalent for the reflective structure.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2018/0348581 A1) in view of Kitabayashi (US 2007/0258051 A1).
In regard to claim 9, Abe et al. discloses the limitations as applied to claim 1 above, but fails to disclose
a cooling structure that cools an interior and is disposed on a surface of the spatial phase modulator.
However, Kitabayashi discloses
a cooling structure that cools an interior and is disposed on a surface of the spatial phase modulator.
Given the teachings of Kitabayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Abe et al. with a cooling structure that cools an interior and is disposed on a surface of the spatial phase modulator.
Doing so would provide a means for cooling the device which results in a better performing display device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin

/JESSICA M MERLIN/Primary Examiner, Art Unit 2871